Citation Nr: 0402628	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision the special claims processing unit 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, known as the Tiger Team.

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Wichita, Kansas.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The veteran contends that his hearing loss and tinnitus are 
related to combat service.  The veteran's DD Form 214 
reflects the award of the Combat Infantryman Badge and the 
veteran's assignment to an infantry unit.  A VA outpatient 
treatment record dated in July 2001, reflects a finding of 
bilateral hearing loss.  However, there are no opinions of 
record linking the veteran's hearing loss to his combat 
service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a veteran is entitled 
to a complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, an 
examination is in order.  

Furthermore, in May 2003, the veteran testified that he 
started receiving treatment from VA for three years.  
However, the file only includes the one July 2001 treatment 
record.  Under the VCAA, VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  It is noted 
that if records from a Federal department or agency need to 
be obtained, the new law requires that "efforts to obtain 
those records shall continue until they are obtained unless 
it is reasonably certain that the records do not exist or 
that further efforts to obtain them would be futile."  
(emphasis added).  With regard to efforts to obtain any VA or 
other government agency records, if such records ultimately 
are not available, written evidence to that effect must be 
secured, and provide appropriate notice in accordance with 
the VCAA. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the VBA 
AMC for the following development:

1.  The VBA AMC should secure the 
veteran's VA treatment reports related to 
his hearing loss for the period from 2000 
to the present.  All attempts to secure 
this evidence must be documented in the 
claims folder by the VBA AMC.  If, after 
making reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a VA 
audiological examination for purposes of 
ascertaining the current diagnosis and 
time of origin (pre-service, in service, 
or post-service) of hearing loss and 
tinnitus that he suffers from.  The 
examiner should offer an opinion as to 
whether the veteran's hearing loss and 
tinnitus are due to the veteran's combat 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's hearing loss and tinnitus.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  

3.  The VBA AMC should adjudicate the 
claim of entitlement to service 
connection for hearing loss and tinnitus.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


